Name: 76/685/EEC: Commission Decision of 27 July 1976 on the adjustment of the boundaries of less-favoured areas in the United Kingdom pursuant to Council Directive 75/268/EEC of 28 April 1975 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-08-21

 Avis juridique important|31976D068576/685/EEC: Commission Decision of 27 July 1976 on the adjustment of the boundaries of less-favoured areas in the United Kingdom pursuant to Council Directive 75/268/EEC of 28 April 1975 (Only the English text is authentic) Official Journal L 231 , 21/08/1976 P. 0030 - 0040+++++( 1 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 2 ) OJ NO L 128 , 19 . 5 . 1975 , P . 231 . COMMISSION DECISION OF 27 JULY 1976 ON THE ADJUSTMENT OF THE BOUNDARIES OF LESS-FAVOURED AREAS IN THE UNITED KINGDOM PURSUANT TO COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 76/685/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 75/268/EEC OF 28 AUGUST 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 1 ) , AND IN PARTICULAR ARTICLE 2 ( 3 ) THEREOF , WHEREAS COUNCIL DIRECTIVE 75/276/EEC OF 28 APRIL 1975 CONCERNING THE COMMUNITY LIST OF LESS-FAVOURED AREAS WITHIN THE MEANING OF DIRECTIVE 75/268/EEC ( UNITED KINGDOM ) ( 2 ) , INDICATES THE AREAS OF THE UNITED KINGDOM WHICH ARE INCLUDED IN THE COMMUNITY LIST OF LESS-FAVOURED AREAS PURSUANT TO ARTICLE 3 ( 4 ) OF DIRECTIVE 75/268/EEC ; WHEREAS THE GOVERNMENT OF THE UNITED KINGDOM HAS APPLIED , UNDER ARTICLE 2 ( 1 ) OF DIRECTIVE 75/268/EEC , TO HAVE THE BOUNDARIES OF THE AREAS LISTED IN THE ANNEX TO DIRECTIVE 75/268/EEC ADJUSTED AS SHOWN IN THE ANNEXES TO THIS DECISION ; WHEREAS THE PROPOSED ADJUSTMENTS MEET THE CRITERIA APPLIED BY DIRECTIVE 75/276/EEC WHEN THE LIST OF LESS-FAVOURED AREAS WAS ORIGINALLY DRAWN UP PURSUANT TO ARTICLE 3 ( 4 ) OF DIRECTIVE 75/268/EEC ; WHEREAS THE ADJUSTMENTS REQUESTED BY THE GOVERNMENT OF THE UNITED KINGDOM DO NOT INCREASE THE EFFECTIVE AREA OF AGRICULTURAL LAND WITHIN THE LESS-FAVOURED AREAS OF THAT MEMBER STATE BY MORE THAN 0.5 % OF THE TOTAL UTILIZED AGRICULTURAL AREA OF THAT MEMBER STATE ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURES , HAS ADOPTED THIS DECISION : ARTICLE 1 THE LIST OF LESS-FAVOURED AREAS IN THE UNITED KINGDOM CONTAINED IN THE ANNEX TO DIRECTIVE 75/276/EEC IS AMENDED AS SHOWN IN THE ANNEXES TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 27 JULY 1976 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION ANNEXES : SEE OJ NO L 231 OF 21 . 8 . 1976 .